Citation Nr: 1012122	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served as a Philippine Scout and a member of the 
United States Army from March 1946 to February 1949.  
According to the United States Army Reserve Personnel 
Center's report of March 1995, the Veteran is not credited 
with valid military service from December 1941 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
Veteran's February 2004 claim for entitlement to service 
connection for PTSD.

In April 2008, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The Veteran was not in combat during his service in the Armed 
Forces of the United States, and does not have a diagnosis of 
PTSD based upon a verified in-service stressor which occurred 
during that service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated May 2004, October 2004, April 2005, June 2005, 
and May 2008, provided to the Veteran before the July 2005 
rating decision and the February 2010 supplemental statement 
of the case, respectively, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they 
informed the Veteran of what evidence was needed to establish 
his service connection claims, what VA would do and had done, 
and what evidence he should provide.  The May 2004, October 
2004, April 2005, and May 2008 letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in December 2006 and May 2008.  
In this regard, after initially providing VA notice in May 
2004, followed by subsequent Dingess notice in December 2006 
and May 2008, the RO readjudicated the claim in a 
supplemental statement of the case in February 2010.  Thus, 
the timing defect in the notice has been rectified.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
personnel records, VA treatment records, and private 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records and service personnel records, other than those 
described in this decision, are unavailable.  Under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is 
required to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.

In August 2002, in response to VA's request for the Veteran's 
complete service treatment records, the National Personnel 
Records Center (NPRC) responded that the records were not in 
its files; it further stated that "if the record were here 
on July 12, 1973, it would have been in the area that 
suffered the most damage in the fire on that date and may 
have been destroyed."  In June 2004, the NPRC notified VA 
that the Veteran's medical and dental record from service 
"is fire related and there are no SMR's [Service Medical 
Records] or SGO's [Surgeon General Office's records]....The 
information cannot be reconstructed."  In May 2005, the NPRC 
found that "no change [is] warranted [to the] prior negative 
certification" of any active service between December 18, 
1941 and February 21, 1946.  In June 2009, in response to 
VA's request for the details of the Veteran's service in the 
Philippines, the NPRC replied that "the record needed to 
respond to your request is fire-related.  No separation 
documents are available from which to verify active duty 
dates and COD [Character of Discharge]."  The NPRC did note, 
however, that alternative sources showed that the Veteran had 
active service from March 1946 to February 1949, and that his 
discharge was honorable.  In light of the NPRC's responses, 
the Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. 
§§ 3.159(c)(2), (3) (2009).

Where, as here, a Veteran's records have been lost or 
destroyed while in the government's possession, VA has a 
heightened duty to assist the Veteran by advising him of 
alternative forms of evidence that can be developed to 
substantiate the claim, and explaining how service records 
are maintained, why the search was a reasonably exhaustive 
search, and why further efforts to locate the records would 
not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-
264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing 
the claim, and explain its decision.  Cromer v. Nicholson, 19 
Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 
362, 370-71 (2005).  No presumption, either in favor of the 
claimant or against VA, arises when there are lost or missing 
service records.  See Cromer, supra (Court declined to apply 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  In this case, VA advised the Veteran of numerous 
examples of evidence that could be developed to substantiate 
his claim in its dated May 2004, October 2004, April 2005, 
June 2005, and May 2008 letters.  Moreover, in the above 
paragraph, VA explained that it had contacted the NPRC, and 
did not stop contacting the NPRC until a reply was received; 
that the search was therefore a reasonably exhaustive search 
under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and 
that further efforts to locate the records would not be 
justified because the NPRC determined that the requested 
service records for the Veteran are not on file.  See Dixon, 
supra.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 
2008, instructed the RO to request additional information 
from the Veteran, and, if said information was provided, to 
attempt to verify it.  The Board finds that the RO has 
complied with those instructions.  It provided the Veteran 
with a request for additional information in May 2008, and 
made additional attempts to verify the Veteran's claimed 
stressors with the National Personnel Records Center (NPRC) 
and the Defense Personnel Records Information Retrieval 
System (DPRIS).  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Veteran contends in a March 2004 statement that he served 
in the Philippine Army from December 1941 to February 1946, 
then in the New Philippine Scouts under the United States 
Army, and then in the United States Army from March 1946 to 
February 1949.  First, the Veteran notes that, during his 
service in the Philippine Army, he served on the front lines 
of the encounter with the first wave of Japanese forces, in 
which he fired a rifle at Japanese forces, was fired upon, 
and witnessed "over a hundred [dead] bodies" resulting from 
the encounter.  Second, the Veteran states that he retreated 
to Bataan, where his unit and the United States forces both 
surrendered to Japanese on April 9, 1942.  He states that he 
"was taken on the 'death march,' but was able to escape the 
first day," although he "saw so many soldiers, both 
Philippine and American, that had been beaten and killed by 
the Japanese military [with] a bayonet due to no longer being 
able to walk fast enough or being sick."  Third, the Veteran 
states that while he was serving in the Philippine Scouts, 
"guard[ing] a supply depot in Batangas City," he spotted 
"a remnant of about 50 Japanese soldiers, who mistakenly 
thought that our supply depot was the headquarters of the 
U.S. Army....I fired my caliber 30 machine gun against the 
Japanese Army.  Out of more than fifty [Japanese] soldiers, 
only about thirteen were able to survive.  I killed them all.  
I have bad memories and nightmares about this incident and 
feel distressed about all the people I killed.  I was 
promoted to a PFC in recognition for what [I] did.  My 
[fellow] soldiers captured the remaining thirteen [Japanese] 
soldiers."

The Veteran further contends in a July 2004 statement that he 
developed PTSD as a result of two stressors during service.  
First, the Veteran reported that, in December 1941, during 
his service in the Philippines, his unit was ordered to move 
to "the expected landing point of the invading Japanese 
forces."  He stated that he "spotted Japanese fighter 
planes approaching our location and they fired on us, 
inflicting on us several casualties.  Likewise, we fired at 
the planes too, but we were no match [for] their superiority.  
We were so much demoralized, scared, nervous, [and] afraid 
that we may die."  He noted that during that time, his unit 
was "out of food supplies."  Second, the Veteran reported 
that he was stationed in Bataan and "fought side by side 
with the Americans soldiers [sic] until that fateful day 
April 9, 1942, the declaration of our surrender.  I was with 
the group of the Death March.  But luckily, I was given the 
chance to escape from the Japanese Guard on the night of the 
March to Pampanga....I saw many dead [fellow] soldiers but I 
can no longer remember their names.  [These] tragic events 
[have] never fade[d] in my memory [and have] caused me lack 
of sleep, nightmares, great emotions, anger, fear and 
nervousness.  The memory of 'WAR' haunted me...."

In April 2005, in an attempt to reconstruct the Veteran's 
medical data from service, VA sent the Veteran NA Form 13055, 
"Request for Information Needed to Reconstruct Medical 
Data."  When asked to list the nature of his illness, injury 
or treatment during service, the Veteran wrote "none."  
Likewise, when asked to provide the dates of treatment and 
location of medical facilities at which he was treated, he 
wrote "NA," signifying that such treatment was not 
applicable.

In his March 2006 substantive appeal, the Veteran wrote that 
he incurred PTSD "as a Filipino soldier fighting the 
Japanese during World War II."

The Veteran has submitted multiple post-service documents in 
which VA clinicians diagnose him with PTSD, and relate his 
PTSD to his alleged in-service stressors.  These include 
documents dated February 2004, March 2004, June 2004, July 
2004, August 2004, September 2004, October 2004, January 
2005, February 2005, March 2005, July 2005, August 2005, 
November 2005, December 2005, February 2006, May 2006, August 
2007, December 2007, January 2008, April 2008, and May 2008.

As explained above, the Veteran's service treatment records 
and service personnel records are unavailable.  However, the 
Veteran has submitted multiple records from his time in 
service, which include:

A February 1946 certificate from the Commonwealth of the 
Philippines, Philippine Army, indicating that he served from 
December 18, 1941 to February 21, 1946, and was honorably 
discharged therefrom;

An April 1948 reply to his Commanding General, in which the 
Veteran wrote that he was enlisted in the Company "C", 45th 
Infantry, Philippine Scouts, for 3 years, and that he 
therefore could not be discharged;

A February 1949 letter of discharge from a United States Army 
General at the Philippines Command Headquarters;

A February 1949 certificate of Honorable Discharge from the 
Armed Forces of the United States of America, for his service 
in the Philippine Scouts; and

A February 1949 Army of the United States "Separation 
Qualification Record," listing the Veteran's "Date of Entry 
into Active Service" as March 7, 1946, and his "Date of 
Separation" as February 22, 1949.  It also listed his 
military occupational specialties (MOS) as Basic, Ammo 
Bearer, Rifleman, and Messenger, and described his training 
in each.

Additionally, in March 1995, the United States Army Reserve 
Personnel Center determined that the Veteran is not credited 
with valid military service from December 1941 to February 
1946.

In August 2002, the Veteran was provided with a Certification 
of Military Service from the National Archives and Records 
Administration of the United States of America, which 
certifies that the Veteran served in the United States Army 
from March 7, 1946 to February 22, 1949, and was honorably 
discharged therefrom.  The NPRC also found, in June 2009, 
that the Veteran had active service from March 7, 1946 to 
February 22, 1949, and that his discharge was honorable.

In May 2005, the NPRC found that "no change [is] warranted 
[to the] prior negative certification" of any active service 
between December 18, 1941 and February 21, 1946.  Presumably, 
the NPRC was referencing the March 1995 determination.

The Veteran also provided VA with an April 2003 document from 
the Philippine Veterans Affairs Office, which certifies that 
he has been receiving an Old Age Pension from the Philippine 
government since April 1990.

The Veteran also provided VA with a July 2004 document from 
the General Headquarters of the Office of the Adjutant 
General of the Armed Forces of the Philippines, certifying 
that he was paid in arrears for the period from December 18, 
1941 to January 1, 1942, and from January 2, 1942 to April 
17, 1945.  The letter also certified that the Veteran was 
"Paid of his Current Pay: Beleaguered" for the period from 
December 18, 1941 to January 1, 1942.

At page 3 of its April 2008 remand, the Board asked the RO to 
ask the Veteran to "provide a three-month period during 
which the alleged incident at the supply depot in Batangas 
City occurred.  If the appellant provides this information, 
then his Division records for the date(s) on which the 
alleged incident occurred should be obtained."  The RO fully 
complied with this request; in a May 2008 letter, it informed 
the Veteran that "we need you to provide a three-month 
period during which the alleged incident at the supply depot 
in Batangas City occurred."  In response, the Veteran 
informed VA in June 2008 that "I am now eighty-six (86) 
years old, and I could hardly recall the exact period and 
place when the combat incident took place due to memory 
loss."  The Veteran also included medical evidence of his 
current memory loss, dated May 2008.

Service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

When asked by VA, a claimant must provide enough information 
to identify and locate the existing records, including the 
custodian or agency holding the records, and the approximate 
time frame covered by the records.  In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i).

VA's adjudication manual instructs VA to request specific 
details of the claimed in-service stressors, including dates, 
places, and units of assignments.  See VA Adjudication 
Manual, M-21, Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 
2004).  The manual further states that requests to U.S. Armed 
Services Center for Research of Unit Records (CRUR) 
(currently U.S. Army and Joint Services Records Research 
Center) (JSRRC) must include, among other things, a two-month 
specific date range during which the claimed stressors 
occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 15(c) (Sept. 29, 2006) (indicating that requests 
to JSRRC should include the month and year during which the 
stressful event occurred, and noting that JSRRC will research 
records dated 30 days before and 30 days after the date 
provided.)

Notwithstanding the Veteran's inability to provide a three-
month time span in which his claimed stressor occurred, the 
RO contacted the Defense Personnel Records Information 
Retrieval System (DPRIS) in December 2009 to request 
information regarding the Veteran's claimed stressor during 
his verified period of active service in the United States 
Armed Forces, from March 7, 1946 to February 22, 1949.  The 
RO identified the Veteran as having served in Company "C", 
45th Infantry Battalion, 1st Regiment, 12th Division.  The RO 
wrote: "The Veteran claims that after joining the New 
Philippine Scouts under the U.S. Army on February 22, 1946, 
he was assigned to guard a supply depot in Batangas City.  He 
states that about 50 Japanese soldiers mistakenly thought 
that their supply depot was the headquarters of the U.S. 
Army, so he flashed a search light and fired his caliber 30 
machine gun against the Japanese Army, and killed them."

In January 2010, DPRIS replied: "We researched the 
historical summary submitted by the 12th Infantry Division 
(12th Inf Div) for 1946.  The summary documents that the old 
Philippine Division participated in the defense of the 
Philippine Islands from 1941 until it surrendered to the 
Japanese in the spring of 1942.  From that time until April 
6, 1946 it ceased to be an active element of the United 
States Armed Forces.  On April 4, 1946, it became the 12th 
Inf Div, Philippine Scouts stationed at Angeles, Pampagna 
[sic], Luzon.  Company C, 1st Battalion, 45th Infantry 
Regiment was part of the 12th Inf Div.  We also researched 
the earliest weekly intelligence report submitted by the 12th 
Inf Div from May 5 [through] 11, 1946.  The report documents 
that there were no Japanese prisoners of war confined or 
employed in the 12th Inf Div area.  In addition to, we 
researched the earliest unit history submitted by the 45th 
Infantry Regiment for April 1946.  The history does not 
document any incident involving Japanese soldiers being 
killed during the reported period."

The service department's findings as to the appellant's 
military service are conclusive and binding on the VA.  Soria 
v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Because the stressors 
which the Veteran cited in his July 2004 "Information in 
Support of Claim for Service Connection for PTSD," and in 
the second, third, and fourth paragraphs of his March 2004 
"Stressor Letter," occurred between December 1941 and 
February 1946, any PTSD arising from those incidents is not 
for consideration.

Regrettably, despite VA's attempts to obtain verification of 
the Veteran's claimed stressor, none of the research 
conducted on his behalf has yielded any evidence which 
corroborates his alleged stressor from his time in active 
service, from March 7, 1946 to February 22, 1949.  Moreover, 
there is no corroborative evidence of the Veteran's 
allegation that he was engaged in combat during that period.  
38 C.F.R. § 3.304(f)(2).

As noted above, VA is not required to grant service 
connection for PTSD on the basis of clinicians' opinions that 
the Veteran experienced the alleged stressors during service.  
Wilson, supra.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because, as he indicated in 
his April 2005 NA Form 13055, he was not diagnosed with PTSD 
in service.  38 C.F.R. §§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's PTSD; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


